EXAMINER'S AMENDMENT
Claims 1-4, 9-11, 13, 14, and 19-28 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the specification:
On page 10, 15th line, replace “inset” with --insert-- before “component”.
On page 18, 6th line, replace “238” with --236-- after “cavity”.
On page 18, 12th line, replace “236” with --237-- after “component”.
On page 18, 15th line, replace “236” with --237-- after “component”.
On page 18, 17th line, replace “238” with --236-- after “cavity”.
On page 18, last line, replace “236” with --237-- after “component”.
On page 19, 8th line, replace “218” with --216-- after “sleeve”.
On page 19, last line, replace “130” with --230-- after “pin(s)”.
On page 20, 2nd line, replace “214” with --234-- after “plate”.
On page 23, 8th line, replace “inset” with --insert-- before “524”.
On page 31, 14th line, replace “226, 426” with --226, 426a, 426b--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        January 27, 2022